KELLEY, Justice.
Defendant was found guilty by a district court jury of charges of burglary and theft, Minn.Stat. §§ 609.58, subd. 2, and 609.52, subd. 2(1) (1982). Those charges were based on defendant’s role in the burglary of a Roseau store on April 5, 1980. The trial court sentenced defendant to a year and a day in prison but stayed execution of the sentence. On this appeal defendant raises issues relating to the adequacy of the complaint, alleged misconduct of the sheriff’s office before trial, alleged failure of the prosecutor to follow the discovery rules, and alleged misconduct by the prosecutor in his closing statement to the jury. The record on appeal not only fails to support any of these contentions but compels the conclusion that defendant was *280properly charged and fairly tried and convicted.
Affirmed.